—Judgment, Supreme Court, Bronx County (John Moore, J.), rendered December 14, 1999, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Furthermore, the evidence was consistent with the theory alleged in the indictment. Defendant’s contentions are similar to arguments rejected by this Court on the codefendant’s appeal (People v Saxon, 292 AD2d 283) and there is no basis upon which to reach a different result herein.
We perceive no basis for a reduction of sentence. Concur— Nardelli, J.P., Saxe, Buckley, Sullivan and Gonzalez, JJ.